UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2008 Commission File Number: 0-22269 GS Financial Corp. (Exact Name ofIssuer as Specified in its Charter) Louisiana 72-1341014 (State of Incorporation) (IRS Employer Identification No.) 3798 Veterans Blvd. Metairie, LA 70002 (Address of Principal Executive Offices) (504) 457-6220 (Issuer's Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 14, 2008 Common Stock, par value $.01 per share 1,285,800 shares GS FINANCIAL CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of (Loss) Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Consolidated Financial Data 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1a Risk Factors 20 Item 2 Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS GS Financial Corp. Condensed Consolidated Statements of Financial Condition ($ in thousands) 6/30/2008 (Unaudited) 12/31/2007 (Audited) ASSETS Cash and Cash Equivalents Cash & Amounts Due from Depository Institutions $ 2,738 $ 2,485 Interest-Bearing Deposits from Other Banks 3,223 6,008 Federal Funds Sold 1,619 969 Total Cash and Cash Equivalents 7,580 9,462 Securities Available-for-Sale, at Fair Value 47,780 47,747 Loans, Net 138,838 118,477 Accrued Interest Receivable 1,516 1,828 Premises & Equipment, Net 5,695 5,874 Stock in Federal Home Loan Bank, at Cost 1,863 1,220 Foreclosed Assets 469 - Real Estate Held-for-Investment, Net 443 450 Other Assets 1,452 1,429 Total Assets $ 205,636 $ 186,487 LIABILITIES Deposits Interest-Bearing Deposits $ 126,793 $ 123,825 Non-interest-Bearing Deposits 7,548 6,020 Total Deposits 134,341 129,845 FHLB Advances 42,438 26,986 Other Liabilities 1,395 1,492 Total Liabilities 178,174 158,323 STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value $ - $ - Authorized - 5,000,000 shares Issued - 0 shares Common Stock - $.01 Par Value 34 34 Authorized - 20,000,000 shares Issued - 3,438,500 shares Additional Paid-in Capital 34,546 34,546 Unearned RRP Trust Stock (158 ) (158 ) Treasury Stock (2,152,700 Shares at June 30, 2008 and December 31, 2007) (32,062 ) (32,062 ) Retained Earnings 25,556 25,919 Accumulated Other Comprehensive Loss (454 ) (115 ) Total Stockholders' Equity 27,462 28,164 Total Liabilities & Stockholders' Equity $ 205,636 $ 186,487 The accompanying notes are an integral part of these financial statements. 1 GS Financial Corp. Consolidated Statements of (Loss) Income (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, ($ in thousands, except per share data) 2008 2007 2008 2007 INTEREST AND DIVIDEND INCOME Loans, Including Fees $ 2,349 $ 1,919 $ 4,548 $ 3,712 Investment Securities 621 731 1,338 1,453 Other Interest Income 49 83 120 222 Total Interest and Dividend Income 3,019 2,733 6,006 5,387 INTEREST EXPENSE Deposits 979 1,131 2,070 2,194 Advances from Federal Home Loan Bank 401 211 806 433 Interest Expense 1,380 1,342 2,876 2,627 NET INTEREST INCOME 1,639 1,391 3,130 2,760 PROVISION (REVERSAL)FOR LOAN LOSSES - (300 ) - (300 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,639 1,691 3,130 3,060 NON-INTEREST EXPENSE Salaries and Employee Benefits 868 817 1,732 1,610 Occupancy Expense 201 152 401 288 Other Expenses 396 345 748 692 Total Non-Interest Expense 1,465 1,314 2,881 2,590 NET INCOME BEFORE NON-INTEREST INCOME AND INCOME TAXES 174 377 249 470 NON-INTEREST INCOME (Loss) Net (Loss) on Available-for-Sale Securities (660 ) - (660 ) - Other Income 135 43 250 72 Total Non-Interest Income (Loss) (525 ) 43 (410 ) 72 INCOME BEFORE INCOME TAXES (351 ) 420 (161 ) 542 INCOME TAX (BENEFIT) EXPENSE (119 ) 127 (55 ) 153 NET (LOSS) INCOME $ (232 ) $ 293 $ (106 ) $ 389 (LOSS) EARNINGS PER SHARE Basic $ (0.18 ) $ 0.24 $ (0.08 ) $ 0.32 Diluted $ (0.18 ) $ 0.23 $ (0.08 ) $ 0.31 The accompanying notes are an integral part of these financial statements. 2 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) ($ in thousands) Common Stock Additional Paid-in Capital Treasury Stock Unearned RRP Trust Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Balances At December 31, 2006 $ 34 $ 34,701 $ (32,493 ) $ (523 ) $ 25,764 $ (319 ) $ 27,164 Comprehensive Income: Net Income - 389 - 389 Other Comprehensive Loss Unrealized net holding losses on securities, net of taxes - (316 ) (316 ) Total Comprehensive Income (Loss) - 389 (316 ) 73 Distribution of RRP Stock - Purchase of Treasury Stock - Dividends Declared - (251 ) - (251 ) Balances at June 30, 2007 $ 34 $ 34,701 $ (32,493 ) $ (523 ) $ 25,902 $ (635 ) $ 26,986 Balances At December 31, 2007 $ 34 $ 34,546 $ (32,062 ) $ (158 ) $ 25,919 $ (115 ) $ 28,164 Comprehensive Loss: Net Loss - (106 ) - (106 ) Other Comprehensive Loss Unrealized net holding losses on securities, net of taxes - (339 ) (339 ) Total Comprehensive Loss - (106 ) (339 ) (445 ) Distribution of RRP Stock - Purchase of Treasury Stock - Dividends Declared - (257 ) - (257 ) Balances at June 30, 2008 $ 34 $ 34,546 $ (32,062 ) $ (158 ) $ 25,556 $ (454 ) $ 27,462 3 GS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, ($ in thousands) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net (Loss) Income $ (106 ) $ 389 Adjustments to Reconcile Net (Loss) Income to Net Cash Provided by Operating Activities Depreciation 145 94 Discount Accretion Net of Premium Amortization (19 ) 6 Reversal of Provision for Loan Losses - (300 ) Non-Cash Dividend - FHLB Stock (24 ) (27 ) Net Loan Fees 139 14 RRP Expense 9 61 Loss on Sale of Investments 9 - Changes in Operating Assets and Liabilities Decrease in Accrued Interest Receivable 312 121 Decrease in Other Assets 2 157 Increase in Accrued Income Tax 83 153 Decrease in Other Liabilities (189 ) (390 ) Net Cash Provided by Operating Activities 345 278 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Maturities of Investment Securities 13,034 6,957 Proceeds from Sales of Investment Securities 5,003 10,921 Purchases of Investment Securities (19,319 ) (8,118 ) Investment in Mutual Funds, Net 250 5,000 Loan Originations and Principal Collections, Net (34,228 ) (12,729 ) Proceeds from the Sale of Loans 13,259 - Purchases of Premises and Equipment (85 ) (1,674 ) Proceeds from Disposal of Property and Equipment 142 - Net Cash Used in Investing Activities (21,944 ) (9,027 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase (Decrease) in Advances from Federal Home Loan Bank 15,452 (225 ) Payment of Cash Stock Dividends (257 ) (251 ) Increase in Deposits 4,496 2,204 Increase in Deposits for Escrows 26 74 Net Cash Provided by Financing Activities 19,717 1,802 NET (DECREASE) IN CASH AND CASH EQUIVALENTS (1,882 ) (6,947 ) CASH AND CASH EQUIVALENTS – Beginning of Period 9,462 11,116 CASH AND CASH EQUIVALENTS - End of Period $ 7,580 $ 4,169 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid During the Period For: Interest $ 2,852 $ 2,628 Income Taxes - - Loans Transferred to Foreclosed Real Estate During the Period 469 - The accompanying notes are an integral part of these financial statements. 4 GS FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of GS Financial Corp. (the “Company”) and its subsidiary, Guaranty Savings Bank (the “Bank”), which prior to June 2006 was known as Guaranty Savings and Homestead Association.All significant intercompany balances and transactions have been eliminated.Certain financial information for prior periods has been reclassified to conform with the current presentation. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the financial condition, results of operations, changes in stockholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to rules and regulations of the Securities and Exchange Commission, certain financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-Q.The results of operations for the six months ended June 30, 2008 are not necessarily indicative of the results to be expected for the year ending December 31, 2008.These unaudited financial statements should be read in conjunction with the Company’s 2007 annual report on Form 10-K. NOTE 2 – EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares outstanding as prescribed in Statement of Financial Accounting Standard (“SFAS”) 128.The components used in this computation were as follows: Three Months Ended June 30 Six Months Ended June 30 ($ in thousands, except per share data) 2008 2007 2008 2007 Numerator: Net (Loss) Income $ (232 ) $ 293 $ (106 ) $ 389 Effect of Dilutive Securities - Numerator for Diluted Earnings Per Share $ (232 ) $ 293 $ (106 ) $ 389 Denominator Weighted-Average Shares Outstanding 1,285,800 1,234,453 1,285,800 1,234,453 Effect of Potentially Dilutive Securities and Contingently Issuable Shares - 38,389 - 38,017 Denominator for Diluted Earnings Per Share 1,285,800 1,272,842 1,285,800 1,272,470 Earnings (LOSS) Per Share Basic $ (0.18 ) $ 0.24 $ (0.08 ) $ 0.32 Diluted (0.18 ) 0.23 (0.08 ) 0.31 Cash Dividends Per Share $ 0.10 $ 0.10 $ 0.20 $ 0.20 NOTE 3 – EMPLOYEE STOCK OWNERSHIP PLAN The GS Financial Employee Stock Ownership Plan (“ESOP”) purchased 275,080 shares of the Company’s common stock on April 1, 1997 financed by a loan from the Company.The loan was secured by those shares not yet allocated to plan participants and was paid in full as of December 31, 2006.Effective January 1, 2007, the Company amended and restated its ESOP, added a 401(k) feature and renamed the plan the “Guaranty Savings Bank 401(k) Plan” (the “401(k) Plan”).Compensation expense related to the ESOP and 401(k) plan was $30,000 and $58,000 for the three and six month periods ended June 30, 2008, respectively, compared to $55,000 and $103,000 for the same time periods ended June 30, 2007. 5 NOTE 4 – STOCK OPTION PLAN On October 15, 1997, the stockholders approved the adoption of the GS Financial Corp. 1997 Stock Option Plan for the benefit of directors, officers and other key employees.Under this plan, 343,850 shares of common stock were reserved for issuance pursuant to the exercise of stock options, of which 275,076 shares became fully vested and exercisable.On October 15, 2007, the expiration date of the options, 30,000 options were exercised. During 2005, the Company adopted SFAS No. 123(R) which replaced SFAS No. 123 and superseded APB Opinion No. 25.Because all of the options that have been granted were vested as of June 30, 2007 and expired on October 15, 2007, there was no impact on net income and earnings per share for the three month periods ended June 30, 2008 and 2007. NOTE 5 – RECOGNITION AND RETENTION PLAN On October 15, 1997 the Company established the Recognition and Retention Plan and Trust (“RRP”) as an incentive to retain personnel of experience and ability in key positions.Stockholders approved a total of 137,540 shares of stock to be granted pursuant to the RRP.The Company acquired a total of 137,500 shares of common stock for issuance under the RRP.The Company is accruing this expense over the ten-year vesting period based on the price of the stock ($12.50/share) when the plan was modified in September, 1998.As of June 30, 2008 of the 125,028 shares awarded, 6,627 shares have been forfeited due to termination of employment or service as a director and 110,153 had been earned and issued.Compensation expense related to the RRP was $4,000 and $9,000 for the three and six month periods ended June 30, 2008, respectively, compared to $31,000 and $61,000 for the same time periods ended June 30, 2007. 6 GS FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL DATA (Unaudited) Three Months Ended Six Months Ended ($ in thousands, except per share data) June 30, 2008 March 31, 2008 June 30, 2007 June 30, 2008 June 30, 2007 SUMMARY OF INCOME Interest Income $ 3,019 $ 2,987 $ 2,733 $ 6,006 $ 5,387 Interest Expense 1,380 1,495 1,342 2,876 2,627 Net Interest Income 1,639 1,492 1,391 3,130 2,760 Provision (Reversal) for Loan Losses - - (300 ) - (300 ) Net Interest Income After Provision for LoanLosses 1,639 1,492 1,691 3,130 3,060 Non-Interest Income (Loss) (525 ) 115 43 (410 ) 72 Non-Interest Expense 1,465 1,416 1,314 2,881 2,590 Net Income Before Taxes (351 ) 191 420 (161 ) 542 Income Tax Expense (119 ) 65 127 (55 ) 153 Net Income (232 ) 126 293 (106 ) 389 SELECTED BALANCE SHEET DATA Total Assets $ 205,636 $ 200,521 $ 169,924 Loans Receivable, Net 138,838 129,815 105,466 Investment Securities 47,780 47,964 50,852 Deposit Accounts 134,341 133,330 125,194 Borrowings 42,438 37,537 16,817 Stockholders' Equity 27,462 28,118 26,986 SELECTED AVERAGE BALANCES Total Assets $ 201,195 195,421 $ 168,213 $ 198,324 $ 167,643 Loans Receivable, Net 133,097 124,287 100,720 128,719 98,009 Investment Securities 46,654 51,091 51,388 48,860 51,778 Deposit Accounts 133,638 130,778 124,580 132,216 123,608 Borrowings 37,956 34,931 15,273 36,452 15,749 Stockholders’ Equity 28,106 28,515 27,150 28,309 27,202 KEY RATIOS (1) Return on average assets (0.23 %) 0.23 % 0.70 % 0.47 % 0.47 % Return on average shareholders' equity (1.70 %) 1.43 % 4.33 % 2.89 % 2.89 % Net Interest Margin 3.43 % 3.44 % 3.50 % 3.32 % 3.49 % Average loans to average deposits 102.06 % 97.66 % 83.84 % 99.90 % 81.67 % Average Interest-earning assets to interest-bearing liabilities 116.61 % 117.75 % 119.31 % 117.17 % 119.24 % Efficiency ratio 82.58 % 88.17 % 91.67 % 85.24 % 91.44 % Non-interest expense to average assets 2.93 % 2.91 % 3.13 % 2.92 % 3.12 % Allowance for loan losses to total loans 2.28 % 2.57 % 3.15 % Stockholders' equity to total assets 13.35 % 14.02 % 15.88 % COMMON SHARE DATA Earnings Per Share Basic $ (0.18 ) $ 0.10 $ 0.24 $ (0.08 ) $ 0.32 Diluted (0.18 ) 0.10 0.23 (0.08 ) 0.41 Dividends Paid Per Share 0.10 0.10 0.10 0.20 0.20 Book Value Per Share 21.56 21.87 20.97 Average Shares Outstanding Basic 1,285,800 1,285,800 1,234,453 1,285,800 1,215,707 Diluted 1,285,800 1,285,800 1,272,842 1,285,800 1,272,470 (1)Amounts are annualized where appropriate 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this discussion and analysis is to provide information necessary to gain an understanding of the financial condition, changes in financial condition and results of operations of GS Financial Corp. (“GS Financial” or the “Company”), and its subsidiary during the first and second quarters of 2008 and 2007.Virtually all of the Company’s operations are dependent on the operations of its subsidiary, Guaranty Savings Bank (“Guaranty” or the “Bank”).Prior to June 15, 2006 the subsidiary was known as Guaranty Savings and Homestead Association.The subsidiary had its name legally changed but remains a state-charted savings association.This discussion is presented to highlight and supplement information presented elsewhere in this quarterly report on Form 10-Q, particularly the consolidated financial statements and related notes in Item 1.This discussion and analysis should be read in conjunction with accompanying tables and the Company’s 2007 annual report on Form 10-K. FORWARD-LOOKING STATEMENTS In addition to the historical information, this discussion includes certain forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995.Such statements include, but may not be limited to comments regarding (a) the potential for earnings volatility from changes in the estimated allowance for loan losses over time, (b) the expected growth rate of the loan portfolio, (c) future changes in the mix of deposits, (d) the results of net interest income simulations run by the Company to measure interest rate sensitivity, (e) the performance of Guaranty’s net interest income and net interest margin assuming certain future conditions, and (f) changes or trends in certain expense levels. Forward-looking statements are based on numerous assumptions, certain of which may be referred to specifically in connection with a particular statement.Some of the more important assumptions include: · expectations about overall economic strength and the performance of the economies in Guaranty’s market area, · expectations about the movement of interest rates, including actions that may be taken by the Federal Reserve Board in response to changing economic conditions, · reliance on existing or anticipated changes in laws or regulations affecting the activities of the banking industry and other financial service providers · expectations regarding the nature and level of competition, changes in customer behavior and preferences, and Guaranty’s ability to execute its plans to respond effectively, and · expectations regarding the ability of Guaranty’s market area to recover economically from the damages caused by Hurricane Katrina. Because it is uncertain whether future conditions and events will confirm these assumptions, there is a risk that the Company’s future results will differ materially from what is stated or implied by such forward-looking statements.The Company cautions the reader to consider this risk. The Company undertakes no obligation to update any forward-looking statement included in this quarterly report, whether as a result of new information, future events or developments, or for any other reason. FINANCIAL CONDITION LOANS AND ALLOWANCE FOR LOAN LOSSES Total loans increased $20.2 million, or 16.5%, from year-end 2007 to the end of the second quarter of 2008.Average loans for the second quarter of 2008 were $136.4 million, up $32.0 million (30.6%) compared to the second quarter of 2007.Year-to-date average loans at June 30, 2008 totaled $132.1 million, up $30.4 million (29.9%) from the same time period in 2007. Table 1, which is based on regulatory reporting codes, shows loan balances at June 30, 2008 and at the end of the four prior quarters and average loans outstanding during each quarter. 8 TABLE 1. COMPOSITION OF LOAN PORTFOLIO 2008 2007 ($ in thousands) June 30 March 31 December 31 September 30 June 30 Real estate loans - residential $ 69,439 $ 66,124 $ 62,481 $ 58,885 $ 55,282 Real estate loans - commercial and other 58,683 53,445 45,757 43,528 42,822 Real estate loans - construction 7,069 7,695 9,074 7,392 7,859 Consumer loans 1,625 1,041 913 668 658 Commercial business loans 5,260 4,929 3,625 2,779 2,264 Total Loans $ 142,076 $ 133,234 $ 121,850 $ 113,252 $ 108,885 Average Total Loans During Period $ 136,395 $ 127,719 $ 117,442 $ 111,274 $ 104,448 The Bank has hired three experienced commercial loan officers, a mortgage banking manager and a residential loan officer since the beginning of 2006.The loan growth since the beginning of 2006 reflects the post-Katrina economic recovery in the Bank’s market area subsequent to Hurricane Katrina and the efforts of the new loan officers. All loans carry a degree of credit risk. Management’s evaluation of this risk ultimately is reflected in the estimate of probable loan losses that is reported in the Company’s financial statements as the allowance for loan losses.Changes in this ongoing evaluation over time are reflected in the provision for loan losses charged to operating expense.At June 30, 2008 the allowance for loan losses was $3.2 million, or 2.28% of total loans.Table 2 presents an analysis of the activity in the allowance for loan losses for the past five quarters.The allowance was reduced in the second quarter of 2008 as a specific reserve was assigned to a loan which was transferred to Other Real Estate owned upon foreclosure.Reductions in the allowance were taken in the second quarter of 2007 and in the third quarter of 2006 to reflect improvements in the quality of the loan portfolio as borrowers have exceeded management’s initial expectations in meeting their obligations subsequent to Hurricane Katrina. TABLE 2. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOAN LOSSES 2008 2007 ($ in thousands) Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter Beginning Balance $ 3,419 $ 3,432 $ 3,432 $ 3,432 $ 3,732 Provision for Losses - (300 ) Loans Charged Off 181 13 - - - Recoveries of loans previously charged off - Ending Balance $ 3,238 $ 3,419 $ 3,432 $ 3,432 $ 3,432 Ratios Charge-offs to average loans 0.53 % 0.04 % 0.00 % 0.00 % 0.00 % Provision for loan losses to charge-offs n/a n/a n/a n/a n/a Allowance for loan losses to charge-offs (annualized) 447.23 % n/a n/a n/a n/a Allowance for loan losses to ending loans 2.28 % 2.57 % 2.82 % 3.03 % 3.15 % Tables 3 and 4 set forth the Company’s delinquent loans and nonperforming assets at June 30, 2008 and at the end of the preceding four quarters.The balances presented in Table 3 are total principal balances outstanding on the loans rather than the actual principal past due.Nonperforming assets consist of loans on non-accrual status and foreclosed assets.There were no loans 90 days delinquent and still accruing interest at the end of any of the five quarters presented. 9 TABLE 3. DELINQUENT LOANS 2008 2007 ($ in thousands) June 30 March 31 December 31 September 30 June 30 30-89 Days $ 265 $ 5,574 $ 3,305 $ 4,054 $ 2,577 90+ Days 2,821 3,162 1,438 990 502 Total $ 3,086 $ 8,736 $ 4,743 $ 5,044 $ 3,079 Ratios Loans delinquent 90 days to total loans 1.99 % 2.37 % 1.18 % 0.87 % 0.46 % Total delinquent loans to total loans 2.17 % 6.56 % 3.89 % 4.45 % 2.83 % Allowance for loan losses to 90+ day delinquent loans 114.78 % 108.13 % 238.66 % 346.67 % 683.67 % Allowance for loan losses to total delinquent loans 104.92 % 39.14 % 72.36 % 68.04 % 111.46 % TABLE 4. NONPERFORMING ASSETS 2008 2007 ($ in thousands) June 30 March 31 December 31 September 30 June 30 Loans accounted for on a nonaccrual basis $ 2,821 $ 3,162 $ 1,438 $ 1,310 $ 502 Foreclosed assets 469 85 - - - Total nonperforming assets $ 3,290 $ 3,247 $ 1,438 $ 1,310 $ 502 Ratios Nonperforming assets to loans plus foreclosed assets 2.31 % 2.44 % 1.18 % 1.16 % 0.46 % Nonperforming assets to total assets 1.60 % 1.62 % 0.77 % 0.74 % 0.30 % Allowance for loan losses to nonperforming assets 98.42 % 105.30 % 238.66 % 261.98 % 683.67 % INVESTMENT IN SECURITIES At June 30, 2008, the Company’s total securities available-for-sale were $47.8 million, compared to $47.7 million at December 31, 2007 and $50.9 million at June 30, Effective June 30, 2008, the Company took an other-than-temporary impairment loss on its investment in mutual funds of $430,000, net of tax.These mutual funds are invested primarily in adjustable-rate mortgage-backed securities.The substantial price declines and an analysis of the underlying assets in the funds led management to make the determination that the losses in these funds were “other-than-temporary.” At June 30, 2008, the net unrealized losses on the Company’s entire securities portfolio was $762,000 or 1.57% of amortized cost, compared to net unrealized losses of $167,000, or 0.35% of amortized cost at December 31, 2007.These losses consist primarily of losses on collateralized mortgage obligations and agency securities as there has been some discounting in values relating to private CMO’s as a result of concerns with the overall mortgage market, and also rises in long-term interest rates in the second quarter of 2008 that have adversely affected longer-term investments with fixed coupon payments.Management believes that these losses are temporary in nature and will reverse themselves when interest rates become more favorable for those types of investments. TABLE 5. COMPOSITION OF INVESTMENT PORTFOLIO June 30, 2008 December 31, 2007 June 30, 2007 ($ in thousands) Amortized Cost Market Value Amortized Cost Market Value Amortized Cost Market Value U.S. Agency Securities $ 12,511 $ 12,293 $ 18,492 $ 18,421 $ 23,486 $ 22,949 Mortgage Backed Securities 17,171 17,057 8,849 8,912 6,536 6,512 Collateralized Mortgage Obligations 13,880 13,375 14,736 14,633 15,950 15,607 Mutual funds 4,891 5,055 5,837 5,781 5,836 5,784 Total Investments $ 48,453 $ 47,780 $ 47,914 $ 47,747 $ 51,808 $ 50,852 10 DEPOSITS At June 30, 2008, deposits were 3.7%, or $4.8 million, above the level at December 31, 2007 and up $9.1 million, or 7.3% from the level at the end of the second quarter of 2007.Average deposits totaled $133.6 million in the second quarter of 2008, up $2.9 million (2.2%) from the first quarter of 2008 and up $9.1 million (7.5%) from the second quarter of 2007. Table 6 presents the composition of average deposits for the quarters ended June 30, 2008, March 31, 2008 and June 30, 2007. TABLE 6.DEPOSIT COMPOSITION Second Quarter 2008 First Quarter 2008 Second Quarter 2007 ($ in thousands) Average Balances % of Deposits Average Balances % of Deposits Average Balances % of Deposits Noninterest bearing demand deposits $ 8,335 6.2 % $ 8,072 6.2 % $ 3,952 3.2 % NOW account deposits 24,470 18.3 23,345 17.8 20,606 16.5 Savings deposits 17,458 13.1 18,600 14.2 20,707 16.6 Time deposits 83,375 62.4 80,761 61.8 79,315 63.7 Total $ 133,638 100.0 % $ 130,778 100.0 % $ 124,580 100.0 % BORROWINGS At June 30, 2008, the Company’s borrowings from the Federal Home Loan Bank increased $15.5 million, or 57.3%, from December 31, 2007 and $25.6 million, or 152.4%, from June 30, 2007.Average advances for the second quarter of 2008 were $38.0 million, an increase of $3.0 million, or 8.7%, from the first quarter of 2008 and an increase of $22.7 million, or 148.5%, from the prior year’s second quarter.The increases were primarily to fund loan growth.The Company is constantly evaluating its funding options to determine the most cost-effective means of funding its growth, and in the past year FHLB advances have been a cost-effective funding source. STOCKHOLDERS’ EQUITY AND CAPITAL ADEQUACY At June 30, 2008, stockholders’ equity totaled $27.5 million, a decrease of $702,000 from December 31, 2007.This decrease was due to a net loss of $106,000 for the six months ended June 30, 2008, an increase in unrealized losses on investment securities of $339,000 and cash dividends paid of From 1998 through 2003, the Company was regularly repurchasing shares of its common stock when shares were available at prices and amounts deemed prudent by management.Purchases from 2004 through 2006 were primarily purchases of ESOP shares which had been allocated to the accounts of terminated employees.Due to the highly capitalized condition of the Company, management believed in the past that these purchases, most of which were at a discount to book value, were an effective way to reduce capital while still enhancing shareholder value.These shares have not been retired and could potentially serve as a source of capital funding should the need arise in the future.Table 7 summarizes the repurchase of the shares of its common stock by year. TABLE 7. SUMMARY OF STOCK REPURCHASES Year Ended December 31, Shares Cost ($000) Average Price Per Share 1998 491,054 $ 8,324 $ 16.95 1999 299,000 3,653 12.22 2000 679,600 8,590 12.64 2001 305,684 4,612 15.09 2002 142,201 2,516 17.69 2003 216,181 4,109 19.01 2004 16,842 315 18.70 2005 3,907 74 19.06 2006 17,763 300 16.87 2007 10,468 188 18.00 2008 - - - Total Stock Repurchases 2,182,700 $ 32,681 $ 14.97 11 The ratios in Table 8 indicate that the Bank remained well capitalized for regulatory compliance purposes at June 30, 2008.The regulatory capital ratios of Guaranty Savings Bank exceed the minimum required ratios, and the Bank has been categorized as “well-capitalized” in the most recent notice received from its primary regulatory agency. TABLE 8. REGULATORY CAPITAL AND CAPITAL RATIOS 2008 2007 ($ in thousands) June 30 December 31 June 30 Tier 1 regulatory capital $ 27,023 $ 27,197 $ 26,797 Tier 2 regulatory capital 1,600 1,260 1,154 Total regulatory capital $ 28,623 $ 28,457 $ 27,951 Adjusted total assets $ 204,879 $ 184,285 $ 169,373 Risk-weighted assets $ 128,027 $ 103,236 $ 93,322 Ratios Tier 1 capital to total assets 13.19 % 14.76 % 15.82 % Tier 1 capital to risk-weighted assets 21.11 % 26.34 % 28.71 % Total capital to risk-weighted assets 22.36 % 27.57 % 29.95 % Shareholders' equity to total assets 13.40 % 15.26 % 15.93 % LIQUIDITY AND CAPITAL RESOURCES The objective of liquidity management is to ensure that funds are available to meet cash flow requirements of depositors and borrowers, while at the same time meeting the operating, capital and strategic cash flow needs of the Company and the Bank, all in the most cost-effective manner.The Company develops its liquidity management strategies and measures and monitors liquidity risk as part of its overall asset/liability management process. On the liability side, liquidity management focuses on growing the base of more stable core deposits at competitive rates, while at the same time ensuring access to economical wholesale funding sources.The sections above on Deposits and Borrowings discuss changes in these liability-funding sources in the first three and six months of 2008. Liquidity management on the asset side primarily addresses the composition and maturity structure of the loan and investment securities portfolios and their impact on the Company’s ability to generate cash flows from scheduled payments, contractual maturities and prepayments, their use as collateral for borrowings and possible sales on the secondary market. Cash generated from operations is another important source of funds to meet liquidity needs.The consolidated statements of cash flows present operating cash flows and summarize all significant sources and uses of funds for the first six months of 2008 and 2007.The Company reported a net loss of $106,000 for the six months ended June 30, 2008, and generated a net cash increase of $383,000 from operations.Certain adjustments are made to net income to reach the level of cash provided by operating activities, including non-cash expenses (depreciation, employee compensation made in the form of stock, and deferred tax provisions) and revenues (accretion of discounts, and dividends received in the form of stock). In addition, management monitors its liquidity position by tracking certain financial data.Table 9 illustrates some of the factors that the Company uses to measure liquidity.The Company remains very liquid, though some liquidity is being utilized to fund loan growth. TABLE 9. KEY LIQUIDITY INDICATORS 2008 2007 ($ in thousands) June 30 December 31 June 30 Cash and cash equivalents $ 7,580 $ 9,462 $ 4,169 Total loans 142,076 121,850 108,885 Total deposits 134,341 129,845 125,194 Deposits $100,000 and over 43,386 35,586 29,822 Ratios Total loans to total deposits 105.76 % 93.84 % 86.98 % Deposits $100,000 and over to total deposits 32.30 % 27.41 % 23.82 % 12 RESULTS OF OPERATIONS NET INTEREST INCOME Net interest income for the second quarter of 2008 increased $146,000, or 9.8%, from the first quarter of 2008, with a 2.6% increase in earning assets and a 42 basis point reduction in cost of funds only being partially offset by a 3 basis point decrease in the yield on earning assets.Second quarter net interest income for 2008 was up $248,000 or 17.8%, on average earning assets that were up 18.4% compared with the second quarter of 2007.The year-to-year increase is thus primarily attributable to the increase in earning assets, as there was a one basis point drop in net interest margin from 3.44% for the second quarter of 2007 to 3.43% for the second quarter of 2008.Tables 10 and 11 show the components of the Company’s net interest margin and the changes in those components from the first quarter of 2008 and the second quarter of 2007. During the second quarter of 2008, interest income from earning assets was up $32,000, or 1.1%, from the first quarter of 2008.This increase was due to the Company’s increased investment in loans.The Company’s average investment in loans was up $8.7 million in the second quarter of 2008 compared to the first quarter of 2008 and average yield increased 8 basis points, resulting in a $150,000 increase in interest income.This increase was partially offset by a $95,000 decrease in interest income from investment securities caused by both a reduction in the balances maintained in these assets as well as a 28 basis point decrease in average yield.Interest income from earning assets was up $286,000, or 10.5%, from the second quarter of 2007.This was primarily due to $30.0 million in growth in average earning assets only partially being offset by a 44 basis point decline in yield on earning assets, which was caused by significant rate declines, particularly in short-term rates. During the second quarter of 2008, interest expense decreased $114,000, or 7.6%, from the first quarter of 2008 and increased $38,000, or 2.8%, from the second quarter of 2007.The decrease from the first quarter was driven by decreases in deposit rates and certificates of deposit maturing and repricing into higher-yielding certificates, as well as the maturities and refinancing of some higher-yielding borrowings into borrowings with a lower yield.The increase from the second quarter of 2007 is volume driven as the Company increased its average interest-bearing liabilities by $27.4 million from period to period. The average cost on interest bearing deposits decreased to 3.15% for the second quarter of 2008, from 3.58% in the first quarter of 2008 and 3.76% in the second quarter of 2007.These changes in rates contributed $125,000 and $192,000 of decreases in interest expense from the first quarter of 2008 and the second quarter of 2007, respectively. Net interest income for the first six months of 2008 increased $370,000, or 13.4%, from the first six months of 2007 on average earning assets that were $27.8 million (17.2%) higher.Table 12 shows the components of the Company’s net interest margin for the first six months of 2008 and 2007.Net interest margin was 3.32% for the six months ended June 30, 2008 and 3.44% for the prior year’s period.The yield on average earning assets decreased 34 basis points and the total interest cost of funding earning assets decreased 30 basis points compared to the first six months of 13 TABLE 10. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES Second Quarter 2008 First Quarter 2008 Second Quarter 2007 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $ 136,395 $ 2,349 6.93 % $ 127,725 2,199 6.85 % $ 104,448 $ 1,919 7.37 % U.S. Agency securities 16,467 239 5.84 21,981 333 6.03 23,039 339 5.90 Mortgage-backed securities 11,123 143 5.17 8,804 120 5.42 6,323 87 5.52 Collateralized mortgage obligations 13,601 179 5.29 14,537 197 5.39 16,218 229 5.66 Mutual funds 5,463 61 4.49 5,769 67 4.62 5,808 76 5.24 Total investment in securities 46,654 622 5.36 51,091 717 5.64 51,388 731 5.70 FHLB stock 1,726 12 2.80 1,547 12 3.09 996 13 5.13 Federal funds sold and demand deposits 7,332 36 1.97 6,805 59 3.45 5,311 70 5.32 Total interest-earning assets 192,107 3,019 6.32 % 187,168 2,987 6.35 % 162,143 2,733 6.76 % NONINTEREST-EARNING ASSETS Other assets 12,386 11,685 9,799 Allowance for loan losses (3,298 ) (3,432 ) (3,729 ) Total assets $ 201,195 $ 195,421 $ 168,213 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $ 24,471 128 2.10 % $ 23,345 159 2.71 % $ 20,606 171 3.34 % Savings deposits 17,458 32 0.74 18,601 40 0.86 20,707 65 1.25 Time deposits 83,374 820 3.96 80,761 891 4.39 79,315 895 4.53 Total interest-bearing deposits 125,303 980 3.15 122,707 1,090 3.58 120,628 1,131 3.76 Borrowings 37,956 401 4.25 34,931 405 4.61 15,273 211 5.54 Total interest-bearing liabilities 163,259 1,381 3.40 % 157,638 1,495 3.82 % 135,901 1,342 3.96 % NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 8,335 8,072 3,946 Other liabilities 1,495 1,196 1,216 Shareholders' equity 28,106 28,515 27,150 Total liabilities and shareholders' equity $ 201,195 $ 195,421 $ 168,213 Net interest income and margin $ 1,638 3.43 % $ 1,492 3.21 % $ 1,391 3.44 % Net interest-earning assets and spread $ 28,848 2.92 % $ 29,670 2.53 % $ 26,243 2.80 % Cost of funding interest-earning assets 2.89 % 3.20 % 3.32 % 14 TABLE 11.SUMMARY OF CHANGES IN NET INTEREST MARGIN Second Quarter 2008 Compared to: First Quarter of 2008 Second Quarter of 2007 Due to Change in Total Increase (Decrease) Due to Change in Total Increase (Decrease) ($ in thousands) Volume Rate Volume Rate INTEREST INCOME Loans $ 78 $ 72 $ 150 $ 491 $ (61 ) $ 430 U.S. Agency securities (34 ) (60 ) (94 ) (48 ) (52 ) (100 ) Mortgage-backed securities 17 6 23 52 4 56 Collateralized mortgage obligations (6 ) (12 ) (18 ) (27 ) (23 ) (50 ) Mutual funds (2 ) (4 ) (6 ) (2 ) (13 ) (15 ) Total investment in securities (25 ) (70 ) (95 ) (25 ) (84 ) (109 ) FHLB stock 1 (1 ) - 5 (6 ) (1 ) Federal funds sold and demand deposits 1 (24 ) (23 ) 9 (43 ) (34 ) Total interest income 55 (23 ) 32 480 (194 ) 286 INTEREST EXPENSE NOW account deposits $ 3 $ (34 ) $ (31 ) $ 18 $ (61 ) $ (43 ) Savings deposits (1 ) (7 ) (8 ) (5 ) (28 ) (33 ) Time deposits 13 (84 ) (71 ) 28 (103 ) (75 ) Total interest-bearing deposits 15 (125 ) (110 ) 41 (192 ) (151 ) Borrowings 17 (21 ) (4 ) 233 (43 ) 190 Total interest expense 32 (146 ) (114 ) 274 (235 ) 39 Change in net interest income 23 123 146 206 41 247 15 TABLE 12. SUMMARY OF AVERAGE BALANCE SHEETS, NET INTEREST INCOME AND INTEREST RATES Six Months Ended June 30, 2008 Six Months Ended June 30, 2007 ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans $ 132,084 $ 4,548 6.92 % $ 101,741 $ 3,712 7.36 % U.S. Agency securities 19,209 571 5.99 22,193 646 5.87 Mortgage-backed securities 9,970 263 5.30 5,119 144 5.67 Collateralized mortgage obligations 14,066 376 5.38 16,532 459 5.60 Mutual funds 5,615 128 4.58 7,323 204 5.18 Total investment in securities 48,860 1,338 5.51 51,167 1,453 5.65 FHLB stock 1,637 24 2.95 989 27 5.45 Federal funds sold and demand deposits 7,070 95 2.70 7,323 195 5.38 Total interest-earning assets 189,651 6,006 6.37 % 161,220 5,387 6.71 % NONINTEREST-EARNING ASSETS Other assets 12,037 10,153 Allowance for loan losses (3,364 ) (3,730 ) Total assets $ 198,324 $ 167,643 LIABILITIES AND SHAREHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW account deposits $ 23,911 $ 287 2.41 % $ 19,724 $ 313 3.20 % Savings deposits 18,026 72 0.80 21,340 133 1.25 Time deposits 82,075 1,711 4.19 78,904 1,747 4.47 Total interest-bearing deposits 124,012 2,070 3.36 119,968 2,193 3.69 Borrowings 36,458 806 4.45 15,749 433 5.54 Total interest-bearing liabilities 160,470 2,876 3.60 % 135,717 2,626 3.90 % NONINTEREST-BEARING LIABILITIES AND SHAREHOLDERS' EQUITY Demand deposits 8,204 3,640 Other liabilities 1,341 1,084 Shareholders' equity 28,309 27,202 Total liabilities and shareholders' equity $ 198,324 $ 167,643 Net interest income and margin $ 3,130 3.32 % $ 2,760 3.44 % Net interest-earning assets and spread $ 26,263 2.77 % $ 26,263 2.81 % Cost of funding interest-earning assets 3.05 % 3.23 % 16 TABLE 13.SUMMARY OF CHANGES IN NET INTEREST MARGIN First Six Months 2008 Compared to: First Six Months of 2007 Due to Change in Total Increase (Decrease) ($ in thousands) Volume Rate INTEREST INCOME (LOSS) Loans $ 1,045 $ (209 ) $ 836 U.S. Agency securities (89 ) 15 (74 ) Mortgage-backed securities 128 (9 ) 119 Collateralized mortgage obligations (66 ) (17 ) (83 ) Mutual funds (39 ) (37 ) (76 ) Total investment in securities (66 ) (48 ) (114 ) FHLB stock 10 (13 ) (3 ) Federal funds sold and demand deposits (3 ) (97 ) (100 ) Total interest income (loss) 986 (367 ) 619 INTEREST EXPENSE NOW account deposits $ 50 $ (76 ) $ (26 ) Savings deposits (13 ) (48 ) (61 ) Time deposits 66 (102 ) (36 ) Total interest-bearing deposits 103 (226 ) (123 ) Borrowings 458 (85 ) 373 Total interest expense 561 (311 ) 250 Change in net interest income 425 (56 ) 369 PROVISION FOR LOAN LOSSES The Company has made no provision for loan losses in 2008.The Company made a reversal of $300,000 of its provision for loan losses in the second quarter of 2007 due to the ongoing improvement in credit quality as the Company’s borrowers continue to recover from the impact of Hurricane Katrina. For a more detailed discussion of changes in the allowance for loan losses, nonperforming assets and general credit quality, see the earlier section on Loans and Allowance for Loan Losses.The future level of the allowance for loan losses will reflect management’s ongoing evaluation of credit risk, based on established internal policies and practices. NON-INTEREST INCOME Non-interest income, excluding securities transactions, increased $92,000 for the second quarter of 2008 compared to the same time period in 2007 and increased $178,000 for the first six months of 2008 compared to the first six months of 2007, both primarily the result of increased gains on sales of mortgage loans in the secondary market.Losses from securities transactions in the second quarter of 2008 of $660,000 include a $651,000 other-than-temporary impairment loss relating to the Company’s investments in mortgage-related mutual funds and $9,000 from the sales of certain securities.There were no security sales in the first six months of 2007.The major categories of non-interest income for the three and six months ended June 30, 2008 and 2007 are presented in Table 14. 17 TABLE 14. NON-INTEREST INCOME Three Months Ended Six Months Ended ($ in thousands) June 30, 2008 June 30, 2007 Percentage Increase (Decrease) June 30, 2008 June 30, 2007 Percentage Increase (Decrease) Service charges on deposit accounts $ 11 $ 6 83 % $ 16 $ 10 60 % ATM fees 4 3 33 7 4 75 Early closing penalties 1 2 (50 ) 2 6 (67 ) Income from real estate held for investment 14 13 8 28 26 8 Gain on Sales of Mortgage Loans 92 18 411 187 22 750 Miscellaneous 13 1 1,200 10 4 150 Total noninterest income before securities transactions 135 43 214 250 72 247 Securities impairments and losses, net of gains from sales (660 ) - (a) (660 ) - (a) Total noninterest income $ (525 ) $ 43 (a) $ (410 ) $ 72 (a) (a) Not meaningful NON-INTEREST EXPENSE Non-interest expense for the second quarter of 2008 totaled $1.5 million, a $151,000 (11%) increase from the second quarter of 2007.For the first six months of 2008, non-interest expenses were $2.9 million, a $291,000 (11%) increase from 2007.Non-interest expense for the three and six months ended June 30, 2008 and 2007 are presented in Table 15 below. TABLE 15. NON-INTEREST EXPENSE Three Months Ended Six Months Ended ($ in thousands) June 30, 2008 June 30, 2007 Percentage Increase (Decrease) June 30, 2008 June 30, 2007 Percentage Increase (Decrease) Employee compensation $ 661 $ 583 13 % $ 1,300 $ 1,129 15 % Employee benefits 207 234 (12 ) 432 481 (10 ) Total personnel expense 868 817 6 1,732 1,610 8 Net occupancy expense 201 152 32 401 288 39 Ad Valorem taxes 75 64 17 150 129 16 Data processing costs 74 67 10 145 138 5 Advertising 13 23 (43 ) 25 44 (43 ) ATM server expenses 10 11 (9 ) 19 17 12 Professional fees 64 51 25 112 100 12 Deposit insurance and supervisory fees 29 26 12 58 53 9 Printing and office supplies 32 30 7 54 60 (10 ) Telephone 20 18 11 37 32 16 Dues and subscriptions 23 27 (15 ) 48 52 (8 ) Other operating expenses 56 28 100 100 67 49 Total non-interest expense $ 1,465 $ 1,314 11 % $ 2,881 $ 2,590 11 % Efficiency Ratio 82.58 % 91.67 % 85.24 % 91.44 % 18 Personnel costs, which represent the largest component of non-interest expense, increased $51,000, or 6.2% to $868,000 in the second quarter of 2008 compared to $817,000 in the second quarter of 2007.Personnel costs increased $122,000, or 7.6%, to $1.6 million in the first half of 2008.Both increases relate to the Company’s increase in headcount as it added two banking locations in the second half of 2007. Occupancy expense increased $49,000, or 32.2%, in the second quarter of 2008 compared with the same period in 2007 and increased $113,000, or 39.2% for the first six months of 2008 compared with the first six months of 2007.This is the result of increases in utilities, maintenance and repairs, insurance and depreciation primarily relating to the re-opening of the Canal St. location and the opening of the Westbank branch in the latter half of 2007. While non-interest expense increased in both the three month and six month periods ended June 30, 2008, compared with the same periods in the prior year, the rate of increase was slower than that of asset and revenue growth.This is evidenced by the improvement in the Company’s efficiency ratio to 82.58% and 85.24% for the three and six month periods ended June 30, 2008, compared with 91.67% and 91.44% for the same periods in 2007. Although operating earnings are not a measure of performance calculated in accordance with U.S. generally accepted accounting principles (“GAAP”), we believe that the operating earnings are an important indication of our ability to generate earnings through our fundamental banking business.Since operating earnings exclude the effects of certain items that are unusual and/or difficult to predict, we believe that our operating earnings provide useful supplemental information to both management and investors in evaluating the Company’s financial results. Operating earnings should not be considered in isolation or as a substitute for net income, cash flows from operating activities, or other income or cash flow statement data calculated in accordance with GAAP.Moreover, the manner in which we calculate our operating earnings may differ from that of other companies reporting measures with similar names. Reconciliations of the Company’s GAAP and operating earnings for the three months ended June 30, 2008, March 31, 2008 and June 30, 2007 and for the six months ended June 30, 2008 and 2007 follow in Table 16: TABLE 16. RECONCILIATION OF GAAP EARNINGS TO OPERATING EARNINGS For the Three Months Ended For the Six Months Ended (in thousands, except per share data) June 30, 2008 March 31, 2008 June 30, 2007 June 30, 2008 June 30, 2007 GAAP (Loss) Earnings $ (232 ) $ 126 $ 293 $ (106 ) $ 389 Adjustments to GAAP (loss) earnings: Loss on other-than-temporary impairment of securities 651 - - 651 - Reversal of provision for loan losses - - (300 ) - (300 ) Income tax effect (221 ) - 102 (221 ) 102 Operating Earnings $ 198 $ 126 $ 95 $ 324 $ 191 Diluted GAAP (Loss) Earnings per Share $ (.18 ) $ .10 $ .23 $ (.08 ) $ .31 Adjustments to diluted GAAP (loss) earnings per share: Loss on other-than-temporary impairment of securities .33 - - .33 - Reversal of provision for loan losses - - (.16 ) - (.16 ) Diluted operating earnings per share $ .15 $ .10 $ .07 $ .25 $ .15 Item 3 – Quantitative and Qualitative Disclosures about Market Risk Quantitative and qualitative disclosures about market risk are presented at December 31, 2007 in the Company’s Annual Report on Form 10-K, filed with the SEC on March 30, 2008.Management believes there have been no material changes in the Company’s market risk since December 31, 2007. 19 Item 4 - Controls and Procedures Our management evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report.Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations and are operating in an effective manner. No change in our internal control over financial reporting (as defined in Rules 13a–15(f) or 15(d)-15(f) under the Securities Exchange Act of 1934) occurred during the most recent fiscal quarter that has materially affected, or is reasonably likely to affect, our internal control over financial reporting. Part II - Other Information Item 1 - Legal Proceedings There are no matters required to be reported under this item. Item 1a.Risk Factors There have been no material changes from the risk factors disclosed in the Company’s Annual Report on Form 10-k for the year ended December 31, 2007. Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds (a) Not applicable (b) Not applicable (c) Not applicable Item 3 - Defaults Upon Senior Securities There are no matters required to be reported under this item. Item 4 - Submission of Matters to a Vote of Security Holders On April 22, 2008, the Company held an Annual Meeting of Stockholders to obtain approval for two proxy proposals submitted on behalf of the Company’s Board of Directors.Shareholders of record as of March 7, 2008, received proxy materials and were considered eligible to vote on these proposals.The following is a brief summary of each proposal and the result of the vote. For Withhold Against Abstain 1. To elect two directors for a three year term expiring in 2011: Bradford A. Glazer 1,058,045 203,890 n/a - Bruce A. Scott 1,077,211 184,724 n/a - 2. To ratify the appointment of the Company’s independent registered public accounting firm: 1,170,644 - 90,239 1,052 Item 5 - Other Information There are no matters required to be reported under this item. 20 Item 6 - Exhibits 3.1* Articles of Incorporation of GS Financial Corp. 3.2* Bylaws of GS Financial Corp. 4.1* Stock Certificate of GS Financial Corp. 10.1** GS Financial Corp. Stock Option Plan 10.2** GS Financial Corp. Recognition and Retention Plan and Trust Agreement for Employees and Non-Employee Directors 31.1 Rule 13a-14(a) Certification of Chief Executive Officer 31.2 Rule 13a-14(a) Certification of Chief Financial Officer 32.0 Certification pursuant to 18 U.S.C. Section 1350 * Incorporated herein by reference from the Registration Statement on Form SB-2 (Registration number 333-18841) filed by the Registrant with the SEC on December 26, 1996, as subsequently amended. ** Incorporated herein by reference from the definitive proxy statement, dated September 16, 1997, filed by the Registrant with the SEC (Commission File No. 000-22269) SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GS FINANCIAL CORP. Date: August 14, 2008 By: /s/ Stephen E. Wessel Stephen E. Wessel President and Chief Executive Officer Date: August 14, 2008 By: /s/ J. Andrew Bower J. Andrew Bower Chief Financial Officer 21
